         Case 1:19-cv-10342-PGG Document 33 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUGHRICH ENTERPRISES, LLC,

                          Plaintiff,                               ORDER

            - against -                                     19 Civ. 10342 (PGG)

GBG USA INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendant’s

motion to dismiss:

              1. Defendant’s motion is due on September 14, 2021;

              2. Plaintiff’s opposition is due on September 28, 2021; and

              3. Defendant’s reply, if any, is due on October 5, 2021.

Dated: New York, New York
       August 31, 2021
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
